In
The
                                                Court
of Appeals
                        Sixth
Appellate District of Texas at Texarkana
 
                                                ______________________________
 
                                                             No. 06-11-00027-CV
                                                ______________________________
 
 
            LOGGINS LOGISTICS, INC., AND SCOTT BAIRD,
Appellants
 
                                                                V.
 
      BRADLEY GARREN, INDIVIDUALLY, AND AS NEXT FRIEND OF 
OLIVIA GARREN, A MINOR,
Appellee
 
 
                                                                                                  

 
 
                                      On Appeal from the 202nd
Judicial District Court
                                                             Bowie County, Texas
                                                      Trial Court No. 10C1130-202
 
                                                                                                  

 
 
 
                                          Before Morriss, C.J.,
Carter and Moseley, JJ.
                                        Memorandum Opinion by Chief Justice Morriss




                                                      MEMORANDUM OPINION
 
            Loggins
Logistics, Inc., and Scott Baird, appellants, and Bradley Garren, individually,
and as next friend of Olivia Garren, a minor, appellee, have filed with this
Court a joint motion to dismiss the pending appeal in this matter.  The parties represent to this Court that the
case has been settled and that the trial court approved the minor’s settlement
May 9, 2011.  In such a case, no real
controversy exists.
            We
grant the motion and dismiss this appeal.
 
 
            
                                                                                    Josh
R. Morriss, III
                                                                                    Chief
Justice
 
Date Submitted:          May
18, 2011  
Date Decided:             May
19, 2011
 
 
 
 


t:200%'>            Counsel
mailed a copy of the brief and a letter to McLendon September 28, 2011,
informing McLendon of her right to file a pro se response and of her right to
review the record.  No response has been
filed.  Counsel has also filed a motion
with this Court seeking to withdraw as counsel in this appeal.  
            We have
determined that this appeal is wholly frivolous.  We have independently reviewed the clerk’s
record and the reporter’s record, and find no genuinely arguable issue.  See
Halbert v. Michigan, 545 U.S. 605, 623 (2005).   We, therefore, agree with counsel’s
assessment that no arguable issues support an appeal.  See
Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005).  
            We
affirm the judgment of the trial court.[1]
 
 
 
                                                                                    Josh
R. Morriss, III
                                                                                    Chief
Justice
 
Date Submitted:          November
30, 2011    
Date Decided:             December
14, 2011
 
Do Not Publish           
 
 
 
 
 
 



[1]Since we agree this case presents no reversible error,
we also, in accordance with Anders,
grant counsel’s request to withdraw from further representation of appellant in
this case.  No substitute counsel will be
appointed.  Should appellant wish to seek
further review of this case by the Texas Court of Criminal Appeals, appellant
must either retain an attorney to file a petition for discretionary review or
appellant must file a pro se petition for discretionary review.  Any petition for discretionary review must be
filed within thirty days from the date of either this opinion or the last
timely motion for rehearing or for en banc reconsideration was overruled by
this Court.  See Tex. R. App. P.
68.2.  Any petition for discretionary
review must be filed with the clerk of the Texas Court of Criminal
Appeals.  See Tex. R. App. P.
68.3. (amended by the Texas Court of Criminal Appeals Misc. Docket No. 11-104,
effective Sept. 1, 2011).  Any petition for
discretionary review should comply with the requirements of Rule 68.4 of the
Texas Rules of Appellate Procedure.  See Tex.
R. App. P. 68.4.